Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 1 of 11 PageID: 1018




                     EXHIBIT AA
             Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 2 of 11 PageID: 1019

PREPARED                       FIRST AMERICAN
FOR:
NAME(S):                       N/A, N/A
ADDRESS:                       86 HAMILTON CREEK RD
                               COALDALE, CO 81222
DATE:                          01/27/2020                                                                                                                                                                   PAGE: 1
                                                                                             PROPERTY REPORT

ORDER #:                              300792
ENTERPRISE #:                         EOR20200123-3578949
LOAN #:                               FIRST AMERICAN

                                                                                                         LOCATION


     ORDER ADDRESS:                            86 HAMILTON CREEK RD                                                                              COUNTY:                 FREMONT
                                               COALDALE, CO 81222
                     ASSESSED                  86 HAMILTON CREEK RD                                                                       PARCEL #(S):                   78002780
                     ADDRESS:                  COALDALE, CO 81222

                                                                                                            NOTES

VESTED TITLE HOLDER

                                                                                        CURRENT CONVEYANCES


                            GRANTEE:                   SANGRE DE CRISTO RANCH, LLC, A COLORADO LIMITED LIABILITY COMPANY
                           GRANTOR:                    JAMES E. NELSEN AS TO A LIFE ESTATE INTEREST AND JAMES R. NELSEN, JODY
                                                       MCKEAN AND EDWIN VANVLACK
           DOCUMENT TYPE:                              WARRANTY DEED
       DOCUMENT DATE                                          RECORDING DATE                                            RECORDING INFO                                             CONSIDERATION
          01/05/2014                                             01/05/2015                                                 924571                                                   $340,000.00



                                                                                          CURRENT MORTGAGES

                                                                                                 NONE FOUND.




                                                                                              OPEN JUDGMENTS

             THE JUDGMENT RECORD REFLECTS A SEARCH WHICH WAS LIMITED TO PARTY(IES) AS TITLED.


                            PLAINTIFF:                   CRAIG TOMLINSON
                        DEFENDANT:                       SANGRE DE CRISTO RANCH, LLC
             DOCUMENT TYPE:                              LIEN
                                                                RECORDING DATE                                            RECORDING INFO                                                     AMOUNT
                                                                   06/08/2016                                                 939768                                                        $50,000.00



This Property Report (and any revisions hereto) is issued solely for the convenience of the person or company ordering it. Any liability arising under this Property Report is limited to the cost of the
Property Report. Current ownership of the subject property was determined by the last grantor/grantee transaction of public record, subject to the recording procedures of the applicable county. This
Property Report is not and should not be construed or interpreted as an opinion, representation or guarantee of title or ownership.
             Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 3 of 11 PageID: 1020

PREPARED                       FIRST AMERICAN
FOR:
NAME(S):                       N/A, N/A
ADDRESS:                       86 HAMILTON CREEK RD
                               COALDALE, CO 81222
DATE:                          01/27/2020                                                                                                                                                                   PAGE: 2
                                                                                             PROPERTY REPORT


                                                                                               TAX INFORMATION


                                  TAX ID#:               78002780
                     TAXES (YEAR):                       2018
                        TAX TYPE(S):                     COUNTY
                           SCHEDULE:                     SEMI ANNUALLY
             TOTAL BASE AMT:                             $963.36
               DUE DATE                                                    AMOUNT                                                 STATUS
               02/28/2019                                                   $481.68                                             DELINQUENT
               06/15/2019                                                   $481.68                                             DELINQUENT
       DELINQUENT AMT                                      DATE GOOD THROUGH
          $1,103.99                                             02/15/2020



                                  TAX ID#:               78002780
                     TAXES (YEAR):                       2019
                        TAX TYPE(S):                     COUNTY
                           SCHEDULE:                     SEMI ANNUALLY
             TOTAL BASE AMT:                             $1,061.64
               DUE DATE                                                    AMOUNT                                                   STATUS
               02/28/2020                                                   $530.82                                                  OPEN
               06/15/2020                                                   $530.82                                                  OPEN




                                                                                     ASSESSMENT INFORMATION

               PARCEL ID                                                      LAND                                          IMPROVEMENTS                                                     TOTAL
                78002780                                                      $0.00                                             $0.00                                                      $303,826.00



            EFFECTIVE DATE: 01/15/2020

                          VESTED IN: SANGRE DE CRISTO RANCH, LLC, A COLORADO LIMITED LIABILITY COMPANY




This Property Report (and any revisions hereto) is issued solely for the convenience of the person or company ordering it. Any liability arising under this Property Report is limited to the cost of the
Property Report. Current ownership of the subject property was determined by the last grantor/grantee transaction of public record, subject to the recording procedures of the applicable county. This
Property Report is not and should not be construed or interpreted as an opinion, representation or guarantee of title or ownership.
   Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 4 of 11 PageID: 1021




                 Researched and prepared by                      Subject Property

                                      Paula Bradfield            00086 HAMILTON CREEK Road
                       Prepared exclusively for                  Coaldale, Colorado
                                       Dave Rodman               81222



                                      Prepared on
                                 February 11, 2020

              Paula Bradfield
              Keller Williams Performance Realty
              203 F St
              Salida, CO 81201
              719-207-1334
              paula@brg7.com
              http://bradfieldramseygroup.com
                                             Copyright: 2020 All rights reserved.
This is a broker price opinion or comparative market analysis and should not be considered an appraisal or opinion of value.
In making any decision that relies upon my work, you should know that I have not followed the guidelines for development of
 an appraisal or analysis contained in the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation .
    Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 5 of 11 PageID: 1022




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                               February 11, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




    00086 HAMILTON CREEK Road                        955 County Road 6                             390 North Lane

              Subject Details             Details                           Adjust    Details                             Adjust
Listing ID                                4233543                                     8311571
Status            Closed                  Closed                                      Closed
Price                                      565,000.00                                  307,000.00
Structure Type House                                                                  House
Levels            One                     One                                         Two
Total Beds        2                       3                                 -14,000   2
Total Baths       1                       1                                           2                                      -7,000
Abv Grd Fin       1176                    1,176                                       1,884                                 -29,736
Liv Area (SF Fin) 1176                    1,176                                       2,258
Area (SqFt) Tot   1176                    2,352                                       3,678
Blw Grd Finish    0                       0                                           374
Blw Grd Unfin     0                       1,176                                       1,420
Basement Y/N n                            Yes                                -8,000   Yes                                       -15
Basement          Crawl Space             Block, Cellar, Full, Unfinished             Exterior Entry, Finished, Full, Interior Entry/Standard,
Lot Sz SqFt                               0                                           1,586,020
Lot Sz Acres     109                       85.15                            78,705     36.41                               240,900
Parking Total    1                         2                                           2
Year Built       1949                     1957                                        1991
Construction     Frame, Stucco            Frame, Log                                  Frame, Wood Siding
Heating          Wood                     Forced Air, Propane, Wood                   Propane, Solar, Wall Furnace
Cooling                                   None                                        None
Water Source                              Well
Green House                                                                 60,000                                         60,000
Water Tanks                                                                 18,000                                         18,000
Watering Truck                                                              30,000                                         30,000
OutBuildings




                                  Price                                 $565,000                                         $307,000
                    Total Adjustments                                   $164,705                                         $312,149
                         Adjusted Price                                 $729,705                                         $619,149
                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 6 of 11 PageID: 1023




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                             February 11, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




    00086 HAMILTON CREEK Road                       24634 US Highway 50                            9653 Cty Rd 12

              Subject Details             Details                           Adjust    Details                          Adjust
Listing ID                                4716844                                       6247174
Status            Closed                  Closed                                        Closed
Price                                      310,000.00                                    350,000.00
Structure Type House                      House                                         House
Levels            One                     Two                                           One
Total Beds        2                       4                                   -14,000 2
Total Baths       1                       4                                   -21,000 1
Abv Grd Fin       1176                    2,040                               -35,288 1,564                            -14,688
Liv Area (SF Fin) 1176                    3,360                                         1,564
Area (SqFt) Tot   1176                    3,360                                         1,564
Blw Grd Finish    0                       1,320                                         0
Blw Grd Unfin     0                       0                                             0
Basement Y/N n                            Yes                                 -15,000 No
Basement          Crawl Space             Exterior Entry, Finished, Full, Walk-Out Access
                                                                                        None
Lot Sz SqFt                               1,524,600                                     2,164,061
Lot Sz Acres     109                       35.00                              295,020 49.68                           195,756
Parking Total    1                         2                                            1
Year Built       1949                     2004                                          1932
Construction     Frame, Stucco            Stucco                                        Log, Other, Stone
Heating          Wood                     Forced Air, Propane, Wood                     Forced Air, Propane, Wood
Cooling                                   None                                          None
Water Source                              Well
Green House                                                                    60,000                                  60,000
Water Tanks                                                                    18,000                                  18,000
Watering Truck                                                                 30,000                                  30,000
OutBuildings




                                  Price                                 $310,000                                     $350,000
                    Total Adjustments                                   $317,732                                     $289,068
                         Adjusted Price                                 $627,732                                     $639,068
                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 7 of 11 PageID: 1024




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                              February 11, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




    00086 HAMILTON CREEK Road                        257 Antelope Trail                          4478 County Road 352a

              Subject Details             Details                            Adjust    Details                           Adjust
Listing ID                                7491436                                        6965309
Status            Closed                  Closed                                         Closed
Price                                      379,000.00                                     385,000.00
Structure Type House                      House                                          House
Levels            One                     One                                            Two
Total Beds        2                       3                                     -7,000 3                                  -7,000
Total Baths       1                       3                                   -14,000 2                                   -7,000
Abv Grd Fin       1176                    1,200                                 -1,008 1,950                             -32,508
Liv Area (SF Fin) 1176                    2,400                                          1,950
Area (SqFt) Tot   1176                    2,400                                          3,150
Blw Grd Finish    0                       1,200                                          0
Blw Grd Unfin     0                       0                                              1,200
Basement Y/N n                            Yes                                 -10,000 Yes
Basement          Crawl Space             Block, Exterior Entry, Finished, Partial, Walk-Out
                                                                                         Full,Access
                                                                                               Unfinished
Lot Sz SqFt                               3,484,800                                      1,528,956
Lot Sz Acres     109                       80.00                                 8,570 35.10                             243,870
Parking Total    1                         1                                              2
Year Built       1949                     1997                                           1996
Construction     Frame, Stucco            Frame, Wood Siding                             Other, Wood Siding
Heating          Wood                     Propane, Wall Furnace                          Forced Air, Propane
Cooling                                                                                  None
Water Source                              Well                                           Well
Green House                                                                    60,000                                    60,000
Water Tanks                                                                    18,000                                    18,000
Watering Truck                                                                 30,000                                    30,000
OutBuildings




                                  Price                                 $379,000                                      $385,000
                    Total Adjustments                                    $84,562                                      $305,362
                         Adjusted Price                                 $463,562                                      $690,362
                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 8 of 11 PageID: 1025




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                               February 11, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




    00086 HAMILTON CREEK Road                    875 Waugh Mountain Road                      701 Green Mountain Road

              Subject Details             Details                           Adjust     Details                            Adjust
Listing ID                                7786828                                         9845918
Status            Closed                  Closed                                          Closed
Price                                      390,000.00                                     405,000.00
Structure Type House                      House                                           House
Levels            One                     One                                             Two
Total Beds        2                       1                                        7,000 4                                 -21,000
Total Baths       1                       3                                     -14,000 3                                  -14,000
Abv Grd Fin       1176                    1,351                                   -7,350 1,726                             -23,100
Liv Area (SF Fin) 1176                    1,351                                           3,026
Area (SqFt) Tot   1176                    2,702                                           3,152
Blw Grd Finish    0                       0                                               1,300
Blw Grd Unfin     0                       1,351                                           126
Basement Y/N n                            Yes                                   -10,000 Yes                                -20,000
Basement          Crawl Space             Exterior Entry, Full, Interior Entry/Standard, Unfinished,
                                                                                          Finished, Full,
                                                                                                     Walk-Out
                                                                                                          Walk-Out
                                                                                                               Access
                                                                                                                   Access
Lot Sz SqFt                               3,325,370
Lot Sz Acres     109                       76.34                                107,778 45.00                              211,200
Parking Total    1                         4                                               3
Year Built       1949                     1998                                            2002
Construction     Frame, Stucco            Cedar, Frame                                    Log
Heating          Wood                     Hot Water, Passive Solar, Propane, Radiant, Propane,
                                                                                          Wood, WoodWallStove
                                                                                                          Furnace, Wood, Wood Stove
Cooling                                   None
Water Source                              Well
Green House                                                                      60,000                                     60,000
Water Tanks                                                                      18,000                                     18,000
Watering Truck                                                                   30,000                                     30,000
OutBuildings




                                  Price                                 $390,000                                        $405,000
                    Total Adjustments                                   $191,428                                        $241,100
                         Adjusted Price                                 $581,428                                        $646,100
                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 9 of 11 PageID: 1026




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                          February 11, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




    00086 HAMILTON CREEK Road                       2255 County Road 16                       1922 Wildridge Road

              Subject Details             Details                         Adjust    Details                          Adjust
Listing ID                                1677590                                   8057512
Status            Closed                  Closed                                    Closed
Price                                      410,000.00                                430,000.00
Structure Type House                      House                                     House
Levels            One                     One                                       Two
Total Beds        2                       2                                -7,000   2
Total Baths       1                       2                                -7,000   3                                -14,000
Abv Grd Fin       1176                    1,540                           -15,288   2,535                            -57,078
Liv Area (SF Fin) 1176                    1,540                                     2,535
Area (SqFt) Tot   1176                    1,540                                     2,535
Blw Grd Finish    0                       0                                         0
Blw Grd Unfin     0                       0                                         0
Basement Y/N n                            No                                        No
Basement          Crawl Space             None                                      None
Lot Sz SqFt                               1,705,374                                 1,548,122
Lot Sz Acres     109                       39.15                          230,505    35.54                           242,418
Parking Total    1                         2
Year Built       1949                     2004                                      2003
Construction     Frame, Stucco            Log                                       Concrete, Stucco
Heating          Wood                     Propane, Wood, Wood Stove                 Hot Water, Radiant
Cooling                                   None
Water Source                              Well
Green House                                                               60,000                                     60,000
Water Tanks                                                               18,000                                     18,000
Watering Truck                                                            30,000                                     30,000
OutBuildings




                                  Price                                 $410,000                                    $430,000
                    Total Adjustments                                   $309,217                                    $279,340
                         Adjusted Price                                 $719,217                                    $709,340
                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
   Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 10 of 11 PageID: 1027




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                          February 11, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




    00086 HAMILTON CREEK Road                    603 Green Mountain Road

              Subject Details             Details                            Adjust
Listing ID                                4026041
Status            Closed                  Closed
Price                                      565,000.00
Structure Type House                      House
Levels            One                     Multi/Split
Total Beds        2                       3                                  -7,000
Total Baths       1                       2                                  -7,000
Abv Grd Fin       1176                    872                                12,768
Liv Area (SF Fin) 1176                    1,976
Area (SqFt) Tot   1176                    1,976
Blw Grd Finish    0                       1,104
Blw Grd Unfin     0                       0
Basement Y/N n                            Yes                                -10,000
Basement          Crawl Space             Full, Unfinished
Lot Sz SqFt                               1,965,427
Lot Sz Acres     109                       90.00                              6,270
Parking Total    1
Year Built       1949                     1996
Construction     Frame, Stucco            Log
Heating          Wood                     Forced Air, Radiant, Solar, Wood
Cooling
Water Source                              Well
Green House                                                                  60,000
Water Tanks                                                                  18,000
Watering Truck                                                               30,000
OutBuildings




                                  Price                                 $565,000
                    Total Adjustments                                   $103,038
                         Adjusted Price                                 $668,038
                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
   Case 2:19-cr-00877-CCC Document 40-27 Filed 02/11/20 Page 11 of 11 PageID: 1028




    Subject Property: 00086 HAMILTON CREEK Road , Coaldale, 81222                                               February 11, 2020

                                          Pricing Recommendation
    General Facts About Pricing...
    There are certain factors that are within our control and some factors beyond our control when it
    comes to setting the price. Those factors within our control are: the appearance of the property,
    how aggressively we market the property and the price. Factors outside our control are: location
    of property, size and local amenities. It's important to accept those factors that are beyond our
    control and focus on the pricing and preparation.

    A property priced at market value will attract more buyers than a home priced above market
    value. Consider that a competitively priced property will also attract a greater number of potential
    buyers and increase your opportunity for a quick sale.

    Market Statistics...
                Sell Price Statistics                              Sell Price Per Sq. Ft. Statistics
                Average Price:          $644,900                Average Price/Sq Ft:                   $342
                   High Price:          $729,700                    High Price/Sq Ft:                  $620
                 Median Price:          $646,100                 Median Price/Sq Ft:                   $338
                    Low Price:          $463,600                     Low Price/Sq Ft:                  $187
                        Figures are based on selling price after adjustments, and rounded to the nearest $100




The Land is spectacular, rolling hills, great views. The fencing for the ranch is poor, The growing facilitys (green
house, watering truck, tank and water tanks are in mint condition). See below for more.

The house is worth about $100,000 and needs work (see attached photos. The land is worth about $3,300 per acre
in that area. See adjustments for the other properties. The value for the Ranch is between $463,000 and $729,705.
I Recommend $600,000 because of the improvements that the assessor has not taken into account.. irrigation,
growing operation, greenhouse infrastructure, and equipment.




                                          Researched and prepared by Paula Bradfield
                                               Keller Williams Performance Realty
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
